Dewey, J.
The facts relied upon in defence growing out of the stipulation of the parties to refer any matter of disagreement as to the performance of the contract between them to disinterested persons, to be selected by the parties, and the proceedings under such agreement in the selection of two arbitrators and the submission to them, do not constitute a legal defence to this action.
Independently of the objection that such agreement to refer any matter in dispute arising upon a contract does not oust the courts of law of jurisdiction, the case shows only an attempt to refer, and a failure to obtain any award by the two arbitrators.
In this view of the case, we see no ground, for exception to the ruling.

Exceptions overruled.